           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

SYMPHONY DIAGNOSTIC
SERVICES NO. 1, LLC                                       PLAINTIFF

v.                      No. 4:18-cv-463-DPM

RYAN KINGREY;
CLEARVIEW DIGITAL
IMAGE, LLC; and DOES 1-10                             DEFENDANTS

                               ORDER
     1. Joint report, NQ 55, appreciated. The Court will convene a
hearing under seal on 8 May 2019 at 2:30 p.m. in courtroom lA in Little
Rock. All counsel must appear. And each side must demonstrate their
computer programs, so that the Court can better understand the
parties' current dispute and this case.* Given the informal but
unequivocal objection from Rapid Radiology, Inc., and Emergent
Connect, LLC, Symphony must serve third-party discovery on those
entities, notifying them about the in camera demonstration. Further,
Symphony must notify those entities that, after the demonstration, the
Court will rule on Symphony's request for its expert to review the CV


* Each side must come prepared with a laptop, mobile hotspot, and
whatever else it needs to demonstrate these programs. The parties can
use the Court's system for projection. Contact the IT department of the
Clerk's office to coordinate this.
and RapidRad programs in operation, subject to the Protective Order,
NQ 54. Symphony must serve the discovery and this Order on these
third parties by 12 April 2019 and file proof of service. Rapid Radiology
and Emergent Connect may file a formal statement of their position by
26 April 2019. And, if they choose to do so, they may appear and be
heard through counsel at the May 8th hearing.
     2. Some preliminary thoughts to guide the parties' arguments at
the hearing. First, we seem to be afield from Symphony's claims, which
are that Kingrey lifted Mobile Intuition and handed it to Clearview.
The facts, at least as presented in counsel's arguments, seem to tell a
different story about the origin of the software Clearview is using.
Second, the Court is skeptical about Symphony's request to have its
expert scrutinize more than CV. Third, the Court is also skeptical about
Symphony's expert making a video. Screenshots that don't capture
protected health information would seem to be sufficient and more
prudent. The Court looks forward to hearing more on all these issues
before it resolves the discovery dispute. The April and May deadlines
in the Amended Final Scheduling Order, NQ 51, are suspended. A
Second Amended Final Scheduling Order will issue after the May 8th
hearing.




                                  -2-
So Ordered.

              D .P. Marshall Jr.
              United States District Judge




               -3-
